Citation Nr: 1231275	
Decision Date: 09/12/12    Archive Date: 09/19/12

DOCKET NO.  09-42 190	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for a disability of the lumbar spine.

2.  Entitlement to service connection for a psychiatric disorder to include posttraumatic stress disorder.


REPRESENTATION

Veteran represented by:	Missouri Veterans Commission


ATTORNEY FOR THE BOARD

Tabitha G. Macko, Counsel






INTRODUCTION

The Veteran, who is the appellant, served on active duty from August 1987 to August 1991.    

This matter is before the Board of Veterans' Appeals (Board) on appeal of rating decisions in August 2008 and December 2009 of a Department of Veterans Affairs (VA) Regional Office (RO).

The record shows that the Veteran has been diagnosed with anxiety and major depression.  A medical diagnosis that differs from the claimed condition, in this case, posttraumatic stress disorder, does not necessarily represent a separate claim, and what constitutes a claim cannot be limited by a lay veteran's assertion of his condition in his application, but must be construed based on the reasonable expectations of the non-expert, claimant and the evidence developed in processing the claim.  See Clemons v. Shinseki, 23 Vet. App. 1, 4-5 (2009).  The Board has therefore expanded the claim to include service connection for a psychiatric disorder other than posttraumatic stress disorder.  

In December 2001, the Veteran raised the claim of service connection for an undiagnosed Gulf War illness, which is referred to the RO for appropriate action.  

The claim of service connection for a psychiatric disorder to include posttraumatic stress disorder, is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.









FINDING OF FACT

A disability of the lumbar spine, degenerative disc disease and degenerative joint disease, was not affirmatively shown to have been present in service; degenerative joint disease, was not manifest to a compensable degree within one year of separation from service; a disability of the lumbar spine disability, degenerative disc disease and degenerative joint disease, was first documented after service beyond the one-year presumptive period for degenerative joint disease, as a chronic disease; a disability of the lumbar spine, degenerative disc disease and degenerative joint disease, is unrelated to an injury or disease or event in service. 


CONCLUSION OF LAW

A disability of the lumbar spine, degenerative disc disease and degenerative joint disease, was not incurred in or aggravated by service, and service connection for degenerative joint disease may not be presumed based on the one year presumption for a chronic disease.  38 U.S.C.A. §§ 1110, 1112, 1131, 1137, 5107(b) (West 2002); 38 C.F.R. § § 3.303, 3.307, 3.309 (2011).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: 




(1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; (3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 
19 Vet. App. 473 (2006). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004). 

The RO provided pre-adjudication VCAA notice by letter, dated in February 2008.  The notice included the type of evidence to substantiate a claim of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during active service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during active service. 

The Veteran was notified that VA would obtain service records, VA records, and records of other Federal agencies, and that he could submit other records not in the custody of a Federal agency, such as private medical records, or with his authorization VA would obtain any such records on his behalf.  The VCAA notice included the provisions for the effective date of the claim and for the degree of disability assignable. 






As for the content and the timing of the VCAA notice, the document complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence), of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (pre-adjudication VCAA notice); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of the elements of a claim for service connection). 

Duty to Assist

VA has made reasonable efforts to identify and obtain relevant records in support of the claim.  38 U.S.C.A. § 5103A (a), (b) and (c).  The RO has obtained the service personnel and treatment records, VA medical records, and private medical records identified by the Veteran.  The Veteran himself also submitted private medical records.  The RO obtained records from the Social Security Administration and records from a Worker's Compensation claim.  The Veteran has not identified any additionally available evidence for consideration. 

The Veteran was afforded a VA examination in April 2008.  As the report of the VA examination was based on the Veteran's medical history, described the disability in sufficient detail, and rendered an opinion with rationale, the examination is adequate.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007); Nieve-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist. 






REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131. 

Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred in service.  This may be accomplished by affirmatively showing inception during service.  38 C.F.R. 
§ 3.303(a). 

For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology is required only where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  When the fact of chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support the claim.  38 C.F.R. § 3.303(b). 

Notwithstanding the above, service connection may be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d). 

For a Veteran who served 90 days or more of active service after December 31, 1946, there is a presumption of service connection for arthritis or degenerative joint disease, if the disability is manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1112 and 1137; 38 C.F.R. §§ 3.307, 3.309.





Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  The Veteran does not argue and the record does not show, that the claimed lumbar spine disability was the result of combat, and the combat provision of 38 U.S.C.A. § 1154(b) does not apply. 

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from weight and credibility, a factual determination going to the probative value of the evidence, that is, does the evidence tend to prove a fact, once the evidence has been admitted.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997). 

Competency is a question of fact, which is to be addressed by the Board.  Jandreau, v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the probative value or weight of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).



Facts 

The service treatment records show that in September 1987 the Veteran complained of low back pain.  He denied any trauma and reported he had been lifting racks in the barracks, and the assessment was muscle sprain.  In August 1989, he sought treatment again for low back pain of about 48 hours' duration. He denied any trauma.  The pain was in the sacral area of the spine.  An X-ray was negative for fracture and the assessment was lower back strain.  

In January 1990, the Veteran sought emergency room treatment following a vehicle accident that occurred three hours earlier.  According to the Veteran his vehicle was hit from behind and his vehicle was pushed into the vehicle in front of him.  He complained of abdominal pain and had lacerations to the head, neck, and back.   The assessments were minor abrasions, soft tissue trauma, and muscular low back pain.  Several days later he complained soreness in the lower back.  The assessment was left paraspinal spasm due to a vehicle accident.  Two days later the Veteran complained of low back pain.  The next follow-up evaluation was in February 1990.  Then the Veteran complained of occasional low back pain.  He stated that he had moderate relief after therapy and chiropractor treatment and medication.  The assessment was ligament strain and muscle strain.  

In February 1991, the Veteran complained of back pain.  He denied any trauma or heavy lifting and there was no reference to the previous vehicle accident.  The assessment was back strain.  In July 1991, on separation examination, the Veteran denied recurrent back pain.   

After service, private medical records show that in January 1999 the Veteran sought private chiropractor treatment following a vehicle accident in December 1998.  He complained of back pain and there was no mention of the vehicle accident in service.  In March 1999, the Veteran sought treatment for low back pain after an injury at work.  



The record contains regular chiropractor treatment in April and May of 2000, after the Veteran reported low back pain in April 2000 of two days duration and no injury.  In November 2000, the Veteran complained of intermittent low back pain after falling the year previously.  In November 2000, X-rays showed degenerative changes at L4-5.  A health form with an uncertain date contained a history that the Veteran fell off a 14 1/2 foot scaffold on March 17, 2000.  

Private medical records show extensive treatment after a workplace injury in July 2001.  In May 2002, it was noted the Veteran injured himself at work and subsequent treatment showed disc herniations at L4-L5 and at L5-S1.  History included a vehicle accident in 1984 and another accident in 1998.  It was noted all the injuries were treated and were well healed and were unrelated to the Veteran's then current back problems.    

The private medical records did not include any reference to a vehicle accident in service.  There was a history that the Veteran twisted his back at work in July 2001. In October 2001, the assessment was lumbar disc displacement, which the Veteran dated to his injury in July 2001.  

In September 2005, the Veteran was evaluated by private physician for a Workers' Compensation claim.  The physician noted that the Veteran was in service for four years, but no other event in service was noted.  History included prior back problems in 1999 following a vehicle accident, but the Veteran indicated that he had recovered from the accident. The fall from a scaffold in 2000 was considered to be a serious injury.  The Veteran stated that the only vehicle accident in which he sustained injuries to the lower back was the one that occurred in 1999.  The physician concluded that the Veteran had developed degenerative disc disease at L4-L5 prior to the workplace injury in July 2001 and that the degenerative disc disease was due to the fall from a scaffold in 2000.   





VA records show that in November 2005 the Veteran sought treatment for low back pain, which he attributed to the fall in 2000.  In January 2008, the Veteran's history included chronic low back pain and a laminectomy at L5-SI.  X-rays showed degenerative changes of the lumbar spine. 

On VA examination in April 2008, citing to a previous VA evaluation in November 2005, the VA examiner recounted a history of chronic low back pain and herniated discs from a fall in 2000. The VA examiner stated that lumbar pain and degenerative joint disease of the lumbar spine were more likely than not due to the fall in 2000. 

In July 2008 the Veteran gave a 19 year history of low back pain.

In a statement in August 2009, Dr. Sollars stated that he began to treat the Veteran in February 2000 and that the Veteran gave a history of a vehicle accident in 1989. 

In his statements, the Veteran states he experienced low back pain continuously after the in-service vehicle accident.  In 2009, the Veteran statements from family members and friends who repeated second-hand accounts of the in-service vehicle accident and that Veteran had complained of back pain since.     

Analysis  

38 C.F.R. § 3.303(a) (Affirmatively Showing Inception in Service)

The service treatment records show that the Veteran complained of low back pain in 1987, but he denied any trauma and the assessment was muscle sprain.  In August 1989, he sought treatment again for low back pain and he again denied any trauma.  An X-ray was negative and the assessment was lower back strain.  In January 1990, the Veteran sought treatment following a vehicle accident and he had lacerations to the head, neck, and back.  



The assessments were minor abrasions, soft tissue trauma, and muscular low back pain.  Several days later, the assessment was left paraspinal spasm due to a vehicle accident.  In February 1990, the Veteran complained of occasional low back pain.  He stated that he had moderate relief after therapy and chiropractor treatment and medication.  The assessment was ligament strain and muscle strain.  In February 1991, the Veteran complained of back pain, and the assessment was back strain.  In July 1991, on separation examination, the Veteran denied recurrent back pain.  

On the basis of the service treatment records alone, a disability of the lumbar spine,  degenerative disc disease or degenerative joint disease, was not affirmatively shown to have been present in service, and service connection under 38 U.S.C.A. § § 1110, 1131 and 38 C.F.R. § 3.303(a) (affirmatively showing inception in service) is not established. 

38 C.F.R. § 3.303(b) (Chronicity) 

Although a disability of the lumbar spine, degenerative disc disease and degenerative joint disease, was not affirmatively shown to have been present in service, symptoms of low back pain, including low back sprain and strain, and involvement in a vehicle accident were documented and the principle of service connection based on chronicity under 38 C.F.R. § 3.303(b) applies.  

For the showing of a chronic disability in service there is required a combination of manifestations sufficient to identify the disability and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings.  38 C.F.R. § 3.303(b); see Savage v. Gober, 10 Vet. App. 488, 497 (1997) (chronicity requires evidence that the disability was present in service and the same condition currently exists, such evidence must be medical, unless the disability is one under case law that is capable of lay observation.) 



The service treatment records are limited to symptoms of low back pain with sprain and strain on several occasions, but X-rays were negative.  And the Veteran was in a vehicle accident, in which he sustained soft tissue injury and abrasions in the low back.  The Veteran did deny recurrent back pain on separation examination.

The Veteran is competent to describe symptoms of low back pain, which symptoms are within the realm of the Veteran's personal knowledge.  38 C.F.R. § 3.159 (Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience; lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.); see Layno v. Brown, 6 Vet. App. 465, 469-71 (1994) (Lay testimony is competent as to symptoms of an injury or illness, which are within the realm of one's personal knowledge; personal knowledge is that which comes to the witness through the use of the senses).  

A disability of the lumbar spine, degenerative disc disease and degenerative joint disease, however, is not a condition under case law that has been found to be capable of lay observation, and the determination as to the presence or diagnosis of such a disability therefore is medical in nature and competent medical evidence is needed to substantiate the claim.   

Nevertheless, the Veteran as a lay person is competent to identify a simple medical condition, a contemporaneous medical diagnosis, or symptoms that later support a diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  And the Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009) (citing Jandreau).

Although the Veteran is competent to describe symptoms of low back pain, which he can observe, the presence or diagnosis of degenerative disc disease or degenerative joint disease of the lumbar spine cannot be made by the Veteran as a lay person based on mere personal observation as such a disability cannot be perceived through the senses, for example, by visual observation, and therefore such a disability is not a simple medical condition.  


And no factual foundation has been established to show that the Veteran is otherwise qualified through specialized education, training, or experience to identify the presence or diagnosis of degenerative disc disease or degenerative joint disease of the lumbar spine. 

Where, as here, there is a question of the presence or a diagnosis of a disability, which is not capable of lay observation by case law, and the disability is not a simple medication condition under Jandreau for the reason expressed, to the extent the Veteran's lay statements are offered as proof of the presence of degenerative disc disease or degenerative joint disease of the lumbar spine in service, the Veteran's lay statements are not competent evidence, and the statements are not admissible as evidence, that is, the Veteran's lay statements are not to be considered as competent evidence favorable to the claim. 

As for the Veteran describing a contemporaneous medical diagnosis, there is no competent medical evidence of a diagnosis of degenerative disc disease or degenerative joint disease of the lumbar spine before 2000, which is nine years after service.  And the Veteran has not submitted any evidence from a medical professional and there is no other evidence of record that the in-service symptoms support the current diagnosis of degenerative disc disease or degenerative joint disease of the lumbar spine. 

As the manifestations of low back pain, sprain, and strain in service were insufficient to identify or diagnosis a disability of the lumbar spine, degenerative disc disease and degenerative joint disease, during service and as there is no such competent evidence and as there was insufficient observation to establish chronicity at the time, as distinguished from isolated findings, and no complaint or finding of recurrent back pain on separation, chronicity in service is not adequately supported by the evidence of record.  

As chronicity in service is not shown, service connection may still be established by continuity of symptomatology after service under 38 C.F.R. § 3.303(b).


38 C.F.R. § 3.303(b) (Continuity of Symptomatology)

Establishing service connection based on continuity of symptoms requires (1) that a condition was 'noted' during service; (2) evidence of postservice continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the postservice symptomatology.  See Savage v. Gober, 10 Vet. App. 488, 494-97 (1997) (continuity of symptomatology requires that the evidence either contemporaneous with service or otherwise show only that a condition was observed, that is, noted, during service); see Barr v. Nicholson, 21 Vet. App. 303, 307 (2007) (continuity of symptoms requires evidence of a nexus between the current disability and the postservice symptoms, which are identical to the symptoms that began in service). 

Symptoms of low back pain, including sprain and strain, were noted in service.  

In statements in support of his claim, the Veteran asserts that he has had low back pain since a vehicle accident in service in 1990, which he is competent to describe as such symptoms are within the realm of the Veteran's personal knowledge or experience. 

The remaining question is whether there is competent lay or medical evidence of a nexus between the present disability of the lumbar spine, degenerative disc disease and degenerative joint disease, and the postservice symptomatology.  

Although the service treatment records document complaints of low back pain, including sprain and strain, and a vehicle accident in 1990, and the Veteran asserts that he has had low back symptoms since service, as it does not necessarily follow that there is a relationship between the current disability of the lumbar spine, degenerative disc disease and degenerative joint disease, and the continuity of symptomatology that the Veteran avers, medical evidence is required to demonstrated such a relationship, unless such a relationship is one to which the Veteran as a lay person is competent.  


The Veteran does assert that his current disability of the lumbar spine is a continuation of the low back pain in service, which is an expression of a causal relationship between the present disability and the continuity of symptoms.  As such a statement is an inference based on facts, it is an opinion rather than a statement of fact.  The Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson at 1316.  The question is whether the Veteran is competent to render such an opinion.

As previously explained the Veteran as a lay person is not competent to diagnosis a disability of the lumbar spine, degenerative disc disease and degenerative joint disease, based on personal observation, either by case law or as a simple medical condition under Jandreau, and any inference based on what is not personally observable cannot be competent lay evidence.  

And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between the current disability of the lumbar spine and the continuity of symptoms that he avers. 

For this reason, the Veteran's lay opinion is not competent evidence of a nexus between the present disability of the lumbar spine and the postservice symptomatology.  Since the Veteran's lay opinion is not competent evidence, the Veteran's opinion is excluded, that is, not admissible as evidence and cannot be considered as competent evidence favorable to claim based on continuity of symptomatology. 

Furthermore, to the extent that the Veteran is claiming continuous low back symptomatology since service, the Veteran is not credible, because he denied recurrent back pain on separation examination and after service he did not complain or provide a history of low back symptoms, dating to the accident in 1990, when he sought private care in 1999 and 2000.  



Moreover, when the Veteran did refer to low back pain it was in reference to injuries unrelated to service, and one injury in 2001, resulted in failed low back surgery for herniated discs and a claim for Workers' Compensation.  The Board finds that Veteran's assertion of continuity is inconsistent with the Veteran's own statements and inconsistent with other evidence of record, namely, the private medical records, including the Veteran's medical history.  Caluza v. Brown, 7 Vet. App. 498 (1995) (Credibility can be generally evaluated by a showing of interest, bias, or inconsistent statements, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony.).  As the Veteran's assertion of continuity is not credible, the evidence has no probative value.

As for the statements of family and friends, who recalled that the Veteran had low back complaints since service, the lay statements can have no more probative value that the Veteran's own statements, which has no probative value. 

For the foregoing reasons, continuity of symptomatology has not been established, either by the medical record or by the statements of the Veteran and lay witnesses.  And the preponderance of the evidence is against the claim of service connection for disability of the lumbar spine based on continuity of symptomatology under 38 C.F.R. § 3.303(b).

As service connection is not established either by chronicity or by continuity of symptomatology after service under 38 C.F.R. § 3.303(b), service connection may still be established under 38 C.F.R. § 3.303(d) (a disability first diagnosed after service).


38 C.F.R. § 3.303(d) (Disability First Diagnosed after Service)

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).


After service private medical records show that in January 1999 the Veteran sought private chiropractor treatment following another vehicle accident in December 1998.  In March 1999, the Veteran sought treatment for low back pain after an injury at work.  In November 2000, the Veteran complained intermittent low back pain after falling the year previously.  In November 2000, X-rays showed degenerative changes at L4-5.  A health form noted a history that the Veteran fell off a 14 1/2 foot scaffold on March 17, 2000.  The private medical records show extensive treatment after a workplace injury in July 2001.  

In May 2002, it was noted the Veteran injured himself at work and subsequent treatment showed disc herniations at L4-L5 and at L5-S1.  History included a vehicle accident in 1984 and another accident in 1998.  In October 2001, the assessment was lumbar disc displacement, which the Veteran dated to his injury in July 2001.  

The private medical records did not include any reference to a vehicle accident in service.  There was a history that the Veteran twisted his back at work in July 2001. In October 2001, the assessment was lumbar disc displacement, which the Veteran dated to his injury in July 2001.  In September 2005, the Veteran was evaluated by private physician for a Workers' Compensation claim.  The physician noted that the Veteran was in service for four years, but no other event was noted and the physician concluded that the Veteran had developed degenerative disc disease prior to a workplace injury in July 2001, and that the degenerative disc disease was due to the fall from a scaffold in 2000.  VA records show that in November 2005 the Veteran sought treatment for low back pain, which he attributed to the fall in 2000.  In July 2008 the Veteran gave a 19 year history of low back pain.

As previously explained in addressing chronicity, there is no competent medical evidence of a diagnosis of degenerative disc disease or degenerative joint disease of the lumbar spine before 2000.  



The Veteran does assert that his current disability of the lumbar spine was caused by the in-service vehicle accident in 1990, which is an expression of a causal relationship between the present disability and an injury in service.  The Veteran as a lay person is competent to offer an opinion on a simple medical condition.  Davidson at 1316.  The question is whether the Veteran is competent to render such an opinion.

As previously explained the Veteran as a lay person is not competent to diagnosis a disability of the lumbar spine, degenerative disc disease or degenerative joint disease, based on personal observation, either by case law or as a simple medical condition under Jandreau, and any inference based on what is not personally observable cannot be competent lay evidence.  And it is not argued or shown that the Veteran is otherwise qualified through specialized education, training, or experience to offer an opinion on the relationship between the current low back disability and an the claimed injury in service. 

For this reason, the Veteran's lay opinion is not competent evidence of a nexus between the present disability and an in-service injury.  Since the Veteran's lay opinion is not competent evidence, the Veteran's opinion is excluded, that is, not admissible as evidence and cannot be considered as competent evidence favorable to the claim under 38 C.F.R. § 3.303(d). 

38 C.F.R. §§ 3.307, 3.309 (Presumptive Service Connection)

Degenerative changes of the lumbar by X-ray were first documented in 2000, well beyond the one year period after discharge from service in 1991 for presumptive service connection for degenerative changes of the lumbar spine as a chronic disease, and service connection under 38 U.S.C.A. §§ 1112 and 1137 and 38 C.F.R. §§ 3.307 and 3.309 is not established. 





Competent Medical Evidence 

As the Veteran's lay evidence is not competent evidence on the questions of either a diagnosis or causation, the Board looks to the medical evidence.  Competent medical evidence means evidence provided by a person who is qualified through education, training, or experience to offer a medical diagnosis, statement, or opinion. 38 C.F.R. § 3.159. 

And there are medical opinions for and against the Veteran's claim. 

With regard to a medical opinion, the probative value or evidentiary weight to be attached to a medical opinion is within the Board's province as finder of fact.  The guiding factors in evaluating the probative value of a medical opinion include whether the opinion is based upon sufficient facts, whether the opinion is the product of reliable principles, and whether the opinion applied valid medical analysis to the significant facts of the case in order to reach the conclusion submitted in the opinion.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 302 (2008).  A mere conclusionary opinion is insufficient to allow the Board to make an informed decision as to the weight to assign to the opinion against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 125 (2007). 

The evidence in favor of the claim consists of the statement of a private physician, who is qualified through education, training, or experience to offer a medical opinion.  thoroughness and detail of the opinion.  

In a statement in August 2009, Dr. Sollars stated that he began to treat the Veteran in February 2000 and that the time the Veteran gave a history of a vehicle accident in 1989 [sic] (the accident was actually in January 1990), in which he injured his back.  The physician stated that he did not know many details of the injury, but the Veteran did sustained injuries, including to the low back.  




The physician did not render an opinion on whether the Veteran's postservice low back disability was related to the Veteran's complaints since service.  The physician's bare transcription of history provided by the Veteran, unenhanced by any additional comment, is not competent medical evidence merely because the transcriber is a physician.  LeShore v. Brown, 8 Vet. App. 406, 409 (1995). 

The Board therefore concludes that the statement of the private physician has no probative value on material issues of fact, namely, a nexus of the postservice disability of the lumbar spine and the injury in service or a nexus between the present disability and the postservice symptomatology.  

The evidence against the claim consists of the opinion of a VA examiner who conducted a VA examination in April 2008.  The Veteran complained of low back pain.  After a review of the Veteran's file, the VA examiner recounted the Veteran's fall in 2000 and the claim for Workman's compensation.   The VA examiner expressed the opinion that the disability of the lumbar spine was more likely due to the fall off a ladder in 2000.   

As the VA examiner applied medical analysis to the significant facts of the case to reach the conclusion expressed in the opinion, the Board finds the evidence competent and credible and highly probative on the material issues of fact, namely, a nexus of the postservice disability of the lumbar spine and the injury in service or a nexus between the present disability and the postservice symptomatology.  This evidence opposes, rather than supports, the claim.  

As the competent and credible medical evidence of record opposes rather than supports the claim, as there is no competent medical evidence favorable to claim, and as the Board has found the Veteran's lay statements on continuity of symptomatology not competent or credible and on the post-service diagnosis not competent evidence, the preponderance of the evidence is against the claim of service connection on the applicable theories of service connection, and the benefit of-the-doubt standard of proof does not apply.  38 U.S.C.A. § 5107(b).


ORDER

Service connection for a disability of the lumbar spine, degenerative disc disease and degenerative joint disease, is denied.


REMAND

The record shows that the Veteran served aboard the USS Coral Sea (CV-43) and the USS AMERICA (CV-66) between August 1987 and August 1991.  

VA records show that the Veteran was assessed with anxiety and depression in 2008, and with PTSD in March 2009.    

As the record is insufficient to decide the applicable theories of service connection, additional development under the duty to assist is needed. 

Accordingly, the case is REMANDED for the following action:

1.  Ensure VCAA compliance with the duty to notify as it pertains to the recent amendment to 38 C.F.R. § 3.304(f). 

2.  Obtain VA records since March 2009 from the Leavenworth VA Medical Center that pertain to mental health.  

3.  Afford the Veteran a VA examination, including psychological testing for a PTSD, to determine: 







Whether it is more likely than not (probability greater than 50 percent), at least as likely as not (probability approximately 50 percent), or less likely than not (probability less than 50 percent) that any current psychiatric disorder, however diagnosed, is related to the Veteran's service aboard the USS Coral Sea or the USS America from August 1987 to August 1991.   

If PTSD is diagnosed, the VA examiner is asked to identify the in-service stressor or stressors, including fear of hostile military activity, if applicable. 

The Veteran's file should be made available to the VA examiner.  

4.  After the above development, adjudicate the claim of service connection, applying the current version of 38 C.F.R. § 3.304(f).  If the benefit sought is denied, then provide the Veteran and his representative a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).










The claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


